DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hladik (U.S. Patent Application Number: 2008/0028032) in view Bridge et al. (U.S. Patent Application Number: 2014/0066105).

Consider claim 1; Hladik discloses a method comprising: 
displaying, by a first wireless client device of a first user (e.g. user of workstation 12a; par. 17, lines 39-43), a message input box within a messaging application [e.g. a chat session (par. 17, lines 13-31)], the message input box for composing an electronic message for sending to a second wireless client device associated with a second user [e.g. users of workstations 12b, c, d (par. 17, lines 13-31, 39-43)], the first user (e.g. user of workstation 12a) and the second user (e.g. users of workstations 12b, c, d) having respective user accounts within the messaging application (par. 17, lines 13-31); 
receiving, by the first wireless client device (e.g. user of workstation 12a; par. 17, lines 39-43), location-based context data of the second wireless client device (e.g. users of workstations 12b, c, d; par. 17, lines 39-43) (par. 17, lines 34-50), the location-based context data indicating a predefined place associated with the user account of the second user [e.g. work location (par. 17, lines 34-50)]; and 
displaying, by the first client device (e.g. user of workstation 12a), an interface element (par. 17, lines 34-83), the interface element including both an icon representing the predefined place (e.g. time icon) and text describing the predefined place (e.g. shift information) (par. 17, lines 50-83). Hladik disclose the claimed invention except: an interface element in between the message input box and a message thread between the first user and the second user.
In an analogous art Bridge discloses that it is known in the field of art to have an interface element (e.g. image pane) in between the message input box and a message thread between the first user and the second user (par. 42, lines 1-2; fig 4A and 4B).
It is an object of Hladik’s invention to provide a method of managing messaging sessions. It is an object of Bridge’s invention to provide a method of establishing a communication session between a first device and a second device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hladik by including an interface element/image pane in any suitable location between the input box and message thread, as taught by Bridge, for the purpose of effectively providing services to a user of a telecommunications network.
Consider claim 2, as applied in claim 1; Hladik discloses the predefined place is one of a home, workplace or school associated with the user account of the second user (par. 17, lines 34-50).
Consider claim 3, as applied in claim 2; Bridge discloses the icon (image pane) depicts a house in a case where the predefined place is the home associated with the user account of the second user [e.g. a location on a map such as the home of the second user (par. 40, line 1 – par. 41, line 2)].
Consider claim 4, as applied in claim 1; Bridge discloses the text indicates a name of the predefined place (par. 43, lines 1-2, 5-7).
Consider claim 5, as applied in claim 4; Hladik discloses the text further indicates an amount of time that the second user has been located at the predefined place [e.g. work shift (par. 17, lines 62-82)].
Consider claim 6, as applied in claim 4; Bridge discloses the location-based context data further indicates a travel speed of the second wireless client device [e.g. follow the progress as the user of the client device is in transit (par. 23, lines 4-27)], and wherein the text further indicates the travel speed [e.g. follow the progress as the user of the client device is in transit (par. 23, lines 4-27; par. 43, lines 1-2)].
Consider claim 7, as applied in claim 4; Bridge discloses the location-based context data further indicates activity information of the second user [e.g. follow the progress as the user of the client device is in transit (par. 23, lines 4-27)], and wherein display of the interface element is based at least in part on the activity information [e.g. follow the progress as the user of the client device is in transit (par. 23, lines 4-27)].
Consider claim 8, as applied in claim 1; Bridge discloses the message input box, the message thread and the interface element are graphical elements within a messaging user interface for viewing and composing messages between the first user and the second user (par. 40).
Consider claim 10, as applied in claim 1; Bridge discloses the interface element (e.g. image pane) is displayed directly above the message input box (par. 42, lines 1-2).
Consider claim 11; Hladik discloses a system, comprising: 
a processor (par. 14, lines 3-8); and 
a memory storing instructions that, when executed by the processor, configure the processor to (par. 14, lines 3-8):
display, by a first wireless client device of a first user (e.g. user of workstation 12a; par. 17, lines 39-43), a message input box within a messaging application [e.g. a chat session (par. 17, lines 13-31)], the message input box for composing an electronic message for sending to a second wireless client device associated with a second user [e.g. users of workstations 12b, c, d (par. 17, lines 13-31, 39-43)], the first user (e.g. user of workstation 12a) and the second user (e.g. users of workstations 12b, c, d) having respective user accounts within the messaging application (par. 17, lines 13-31); 
receive, by the first wireless client device (e.g. user of workstation 12a; par. 17, lines 39-43), location-based context data of the second wireless client device (e.g. users of workstations 12b, c, d; par. 17, lines 39-43) (par. 17, lines 34-50), the location-based context data indicating a predefined place associated with the user account of the second user [e.g. work location (par. 17, lines 34-50)]; and 
display, by the first client device (e.g. user of workstation 12a), an interface element (par. 17, lines 34-83), the interface element including both an icon representing the predefined place (e.g. time icon) and text describing the predefined place (e.g. shift information) (par. 17, lines 50-83). Hladik disclose the claimed invention except: an interface element in between the message input box and a message thread between the first user and the second user.
In an analogous art Bridge discloses that it is known in the field of art to have an interface element (e.g. image pane) in between the message input box and a message thread between the first user and the second user (par. 42, lines 1-2; fig 4A and 4B).
It is an object of Hladik’s invention to provide a method of managing messaging sessions. It is an object of Bridge’s invention to provide a method of establishing a communication session between a first device and a second device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hladik by including an interface element/image pane in any suitable location between the input box and message thread, as taught by Bridge, for the purpose of effectively providing services to a user of a telecommunications network.
Consider claim 12, as applied in claim 11; Hladik discloses the predefined place is one of a home, workplace or school associated with the user account of the second user (par. 17, lines 34-50).
Consider claim 13, as applied in claim 12; Bridge discloses the icon (image pane) depicts a house in a case where the predefined place is the home associated with the user account of the second user [e.g. a location on a map such as the home of the second user (par. 40, line 1 – par. 41, line 2)].
Consider claim 14, as applied in claim 11; Bridge discloses the text indicates a name of the predefined place (par. 43, lines 1-2, 5-7).
Consider claim 15, as applied in claim 14; Hladik discloses the text further indicates an amount of time that the second user has been located at the predefined place [e.g. work shift (par. 17, lines 62-82)].
Consider claim 16, as applied in claim 14; Bridge discloses the location-based context data further indicates a travel speed of the second wireless client device [e.g. follow the progress as the user of the client device is in transit (par. 23, lines 4-27)], and wherein the text further indicates the travel speed [e.g. follow the progress as the user of the client device is in transit (par. 23, lines 4-27; par. 43, lines 1-2)].
Consider claim 17, as applied in claim 14; Bridge discloses the location-based context data further indicates activity information of the second user [e.g. follow the progress as the user of the client device is in transit (par. 23, lines 4-27)], and wherein display of the interface element is based at least in part on the activity information [e.g. follow the progress as the user of the client device is in transit (par. 23, lines 4-27)].
Consider claim 18, as applied in claim 11; Bridge discloses the message input box, the message thread and the interface element are graphical elements within a messaging user interface for viewing and composing messages between the first user and the second user (par. 40).
Consider claim 20; Hladik discloses a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to:
displaying, by a first wireless client device of a first user (e.g. user of workstation 12a; par. 17, lines 39-43), a message input box within a messaging application [e.g. a chat session (par. 17, lines 13-31)], the message input box for composing an electronic message for sending to a second wireless client device associated with a second user [e.g. users of workstations 12b, c, d (par. 17, lines 13-31, 39-43)], the first user (e.g. user of workstation 12a) and the second user (e.g. users of workstations 12b, c, d) having respective user accounts within the messaging application (par. 17, lines 13-31); 
receiving, by the first wireless client device (e.g. user of workstation 12a; par. 17, lines 39-43), location-based context data of the second wireless client device (e.g. users of workstations 12b, c, d; par. 17, lines 39-43) (par. 17, lines 34-50), the location-based context data indicating a predefined place associated with the user account of the second user [e.g. work location (par. 17, lines 34-50)]; and 
displaying, by the first client device (e.g. user of workstation 12a), an interface element (par. 17, lines 34-83), the interface element including both an icon representing the predefined place (e.g. time icon) and text describing the predefined place (e.g. shift information) (par. 17, lines 50-83). Hladik disclose the claimed invention except: an interface element in between the message input box and a message thread between the first user and the second user.
In an analogous art Bridge discloses that it is known in the field of art to have an interface element (e.g. image pane) in between the message input box and a message thread between the first user and the second user (par. 42, lines 1-2; fig 4A and 4B).
It is an object of Hladik’s invention to provide a method of managing messaging sessions. It is an object of Bridge’s invention to provide a method of establishing a communication session between a first device and a second device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hladik by including an interface element/image pane in any suitable location between the input box and message thread, as taught by Bridge, for the purpose of effectively providing services to a user of a telecommunications network.

Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hladik (U.S. Patent Application Number: 2008/0028032) in view Bridge et al. (U.S. Patent Application Number: 2014/0066105) in view Fly et al. (U.S. Patent Application Number: 2014/0350716).

Consider claim 9, as applied in claim 1; Hladik and Bridge discloses the claimed invention except: the interface element is further configured to depict a remaining battery level of the second wireless client device, the remaining battery level being included with the location based context data.
In an analogous art Fly discloses the interface element is further configured to depict a remaining battery level of the second wireless client device (par. 78, lines 1-11), the remaining battery level being included with the location based context data (par. 78, lines 1-11; par. 79, lines 1-6).
It is an object of Hladik’s invention to provide a method of managing messaging sessions. It is an object of Bridge’s invention to provide a method of establishing a communication session between a first device and a second device. It is an object of Fly’s invention to provide a method of communicating monitored data across a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hladik and Bridge by including a battery level, as taught by Fly, for the purpose of managing communication provided in a wireless system.
Consider claim 19, as applied in claim 11; Hladik and Bridge discloses the claimed invention except: the interface element is further configured to depict a remaining battery level of the second wireless client device, the remaining battery level being included with the location based context data.
In an analogous art Fly discloses the interface element is further configured to depict a remaining battery level of the second wireless client device (par. 78, lines 1-11), the remaining battery level being included with the location based context data (par. 78, lines 1-11; par. 79, lines 1-6).
It is an object of Hladik’s invention to provide a method of managing messaging sessions. It is an object of Bridge’s invention to provide a method of establishing a communication session between a first device and a second device. It is an object of Fly’s invention to provide a method of communicating monitored data across a network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hladik and Bridge by including a battery level, as taught by Fly, for the purpose of managing communication provided in a wireless system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 
shortened statutory period will expire on the date the advisory action is mailed, and any 
 
extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Thursday from 7:30am to 5:00pm and Friday 7:30am to 4:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
               Primary Examiner, Art Unit 2646